The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant's submission filed on 1/12/2021 has been entered. Claim(s) 1-20 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Krishnamurthy (US Patent Pub. No.: US2017/0282063A1) in view Castaneda (U.S. Patent App Pub 20190378333) in view of Cruz (U.S. Patent App Pub 20200016495).

Regarding claim 1, Krishnamurthy teaches a system for providing a contextual layer for digital content, the system comprising: 

a communication interface that receives a request sent over a communication network from a user device associated with a spectator of the digital content stream, wherein the request concerns context for a specified scene within the digital content stream (Figure 1 & 9, para [0024] & [0026]: the game console or system receives user interaction or request through joystick or user device to play video game that communicates with backend video game system over network); and 
a processor that executes instructions stored in memory in response to the request from the user device, wherein execution of the instructions by the processor (Figure 9): 
identifies that the specified scene is associated with at least one of the predefined parts of the digital content stream (para [0028]: the virtual assistant or the predefined parts of the digital content stream is presented by the video game console to help the player to interact in the game with the current context or scene), 
retrieves one or more of the stored sets of contextual information associated with the at least one predefined part of the digital content stream (para [0027] & [0028]: the virtual assistant or the predefined parts of the digital content stream is presented or 
Krishnamurthy does not explicitly teach but Castaneda teaches and one or more prioritization parameters; the retrieved sets of contextual information is prioritized in accordance with the one or more prioritization parameters, (See paragraphs 22, 25, 35, 58, 59, Castaneda teaches “the virtual reality system may prioritize one image dataset over another based on the determination of one confidence metric being greater than the other. For example, if it is determined that the second confidence metric is greater than the first confidence metric, the virtual reality system may generate the third image dataset by prioritizing the second image dataset over the first image dataset for the rendering of the pre-modeled object depiction. Additional details about how image datasets may be accessed, how pre-modeled objects may be recognized, how confidence metrics may be determined and compared, and how certain image datasets may be prioritized over others as new image datasets are rendered will all be described in more detail below.”)
wherein the prioritized set of contextual information is displayed more prominently within the generated contextual layer(See paragraphs 22, 25, 35, 58, 59, Castaneda teaches “the virtual reality system may prioritize one image dataset over another based on the determination of one confidence metric being greater than the other. For example, if it is determined that the second confidence metric is greater than the first confidence metric, the virtual reality system may generate the third image dataset by prioritizing the second image dataset over the first image dataset for the rendering of the pre-modeled object depiction. Additional details about how image datasets may be accessed, how pre-modeled objects may be recognized, how confidence metrics may be determined and compared, and how certain image datasets may be prioritized over others as new image datasets are rendered will all be described in more detail below.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Castanada with Krishnamurthy because both deal with data presenting. The advantage of incorporating the above limitation(s) of Castanada into Krishnamurthy is that Castanada teaches a method enables rendering objects in a quick and accurate manner and inaccurate portions of the ultimate rendered images when a system is rushed to keep up with a real-time processing requirement using limited computing power. The method enables accurately representing a pre-modeled object within virtual reality data. The method enables improving quality of the rendered images depicting objects, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Castanada)

Krishnamurthy and Castanada do not explicitly teach but Cruz teaches wherein the user device is a spectator device and the spectator device associated with a spectator of the digital content stream; and  (See paragraphs 92-93, 25, Cruz teaches “It is contemplated, however, that other characteristics/credentials of users may be specified with respect to session credentials object 804. Priority credentials object 806 provides for configuring options related to user credentials for having priority queue placement when requesting to join and participate in sessions of games/streams.”)
wherein the generated contextual layer includes a presentation of at least the prioritized set of contextual information to be overlaid on at least part of the scene within the digital content stream. (See paragraphs 78, 80, 83-84, Cruz teaches “which will continually pull in new audience members who want to play after each streaming session, as described for the embodiments herein. Details 512 for the LFG process may be auto-filled or customized to include without limitation, the number of users to add to sessions (i.e., user slots), duration of sessions, prioritizing audience members who are subscribers, followers, active in chat, etc., and/or the like. Details 512 may be default options and/or customized via a UI, such as UI 112a (described further below). Creation of the auto play LFG at step 512 causes session queuing service to create the LFG process which may be provided to users via a UI, such as UI 112b (described further below). Additionally, visibility options may allow for the users of the audience to be the only users able to view the LFG process, in embodiments.”)
a user profile that includes one or more prioritization parameters regarding the contextual information;wherein the request is associated with the user profile; the prioritization parameters are in the user profile; (See paragraphs 92-93, 25, 78 Cruz teaches “It is contemplated, however, that other characteristics/credentials of users may be specified with respect to session credentials object 804. Priority credentials object 806 provides for configuring options related to user credentials for having priority queue placement when requesting to join and participate in sessions of games/streams.”)
generates a contextual layer for the digital content stream provided to the spectator device, wherein generating the contextual layer is based on the retrieved sets of contextual information and the prioritized set of contextual information, and wherein the generated contextual layer includes a presentation of at least the prioritized set of contextual information to be overlaid on at least part of the scene within the digital content stream. (See paragraphs 78, 80, 83-84, Cruz teaches “The host (or streamer in this case) may then decide to create an auto play LFG process at step 510, which will continually pull in new audience members who want to play after each streaming session, as described for the embodiments herein. Details 512 for the LFG process may be auto-filled or customized to include without limitation, the number of users to add to sessions (i.e., user slots), duration of sessions, prioritizing audience members who are subscribers, followers, active in chat, etc., and/or the like. Details 512 may be default options and/or customized via a UI, such as UI 112a (described further below). Creation of the auto play LFG at step 512 causes session queuing service to create the LFG process which may be provided to users via a UI, such as UI 112b (described further below).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Cruz with Krishnamurthy and Castanada because both deal with spectators watching video game play. The advantage of incorporating the above limitation(s) of Cruz into Krishnamurthy and Castanada is that Cruz teaches an audience manager, which is configured to (See paragraphs [0004] - [0006], Cruz)
Examiner’s note: Examiner is not quite sure how the change from “user device” to “spectator device” has much of a bearing on the claim limitations because the specification in paragraph 30 which states “Such a stream may be accessed by a spectator device (e.g., user device 150) who requests context for the current scene.” 

Regarding claim 2, Krishnamurthy, Castanada, and Cruz teach the system of claim 1, wherein one or more predefined parts of the digital content stream includes one or more digital objects (Figure 2, para [0027], [0028] & [0038] Krishnamurthy:).

Regarding claim 3, Krishnamurthy, Castanada, and Cruz teach the system of claim 2, wherein each of the digital objects is associated with a respective set of contextual information. (para [0041] Krishnamurthy:).

Regarding claim 4, Krishnamurthy, Castanada, and Cruz teach the system of claim 3, wherein the request from the spectator device concerns a digital object selected from among the one or more digital objects. (Figure 2 & 3, para [0039], [0041] & [0042]: Krishnamurthy).

Regarding claim 5, Krishnamurthy, Castanada, and Cruz teach the system of claim 1, wherein the memory further stores metadata generated in real-time regarding interaction with the digital content stream, and wherein the processor identifies that the scene is associated with the at least one predefined part based on the metadata ( para [0022] & [0028]: the artificial intelligence model or metadata generated in real-time during game play will help player to better interact with the game through predefined virtual assistance provided based on user’s experience level in the current context or scene, Krishnamurthy).

Regarding claim 6, Krishnamurthy, Castanada, and Cruz teach the system of claim 1, wherein the memory further stores historical or statistical data regarding previous interactions by a plurality of user devices with the digital content stream, and wherein the processor identifies that the scene is associated with the at least one predefined part based on the historical or statistical data (para [0020], [0021], [0022] & [0028]: the artificial intelligence model is built based on other players historical game data or statistics from multiple user devices at different experience levels and provides the current player with the predefined virtual assistance help according to the same experience level modeled from previous players in the current context or scene, Krishnamurthy).

Regarding claim 7, Krishnamurthy, Castanada, and Cruz teach the system of claim 6, wherein the processor further makes a prediction regarding a future interaction with the digital content stream, the prediction based on the historical or statistical data (para [0020] & [0021]: the game system provides the player how-to-play or a future interaction with the 

Regarding claim 8, Krishnamurthy, Castanada, and Cruz teach the system of claim 1, wherein the request specifies a point in time or virtual location associated with the scene within the digital content stream.( para [0041], [0046], [0047] & [0048]: the experience level based on user’s type or mode selection will determine the different tennis court or virtual location for the game player in the current context or scene through predefined adaptive context, Krishnamurthy).

Regarding claim 9, Krishnamurthy, Castanada, and Cruz teach the system of claim 8, wherein the processor identifies that the scene is associated with the at least one predefined part based on the specified point in time or specified virtual location ( Figure 81, 63, 64, Cruz discloses a time of the scene ) See motivation to combine for claim 1.
	
Regarding claim 20, Krishnamurthy, Castanada, and Cruz teach system of claim 1.
Cruz further teaches wherein the prioritized set of contextual information is displayed above the retrieved sets of contextual information within the generated contextual layer. (See paragraphs 81-82, Cruz teaches prioritizes cvertain user and allowing them to come in a play or have more access to watch) See motivation to claim 21.

Claims 9-18 list all the same elements of claims 1-8, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 9-18. 

Claim 19 list all the same elements of claim 1, but in media form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NINOS DONABED/Primary Examiner, Art Unit 2444